The plaintiff sued on a promissory note, dated 7 November, 1898. The Court excluded the note when offered in evidence, because it was not stamped as required by the United States Internal Revenue Act of 1898. This was error.
The stamp is a fiscal provision of the United States Government for the purpose of raising revenue, which is to be enforced only in its own courts. Its nonobservance does not affect the validity of the instrument when offered in evidence in a state court. The provision that the unstamped paper shall not be admitted in evidence "in any court" applies only to United States courts. Congress cannot prescribe rules of evidence for the state courts. This was discussed and decided in Haight v. Grist,64 N.C. 739, cited and reaffirmed in Dodson v. Moore, ibid., 515;Sellars v. Johnson, 65 N.C. 109; and again, recently, in Ratliffv. Ratliff, 131 N.C. 427. To the same effect, Small v. Slocomb,112 Ga. 286; 53 L.R.A., 130; 81 Am. St., 50 (which cites cases from fifteen states holding the same doctrine); Kennedy v. Rountree,59 S.C. 324; 82 Am. St., 841; Richardson v. Roberts, 195 Ill. 27; these last cases are under this act of 1898; A.  E. (2 Ed.), 935, and cases cited; Knox v. Rossi, 25 Nev. 48 L.R.A., 305; 83 Am. St., 566.
   Error. *Page 267 
(322)